Citation Nr: 0637741	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the RO.  

The veteran requested a hearing before a Veteran's Law Judge 
(VLJ) at the Board in Washington, DC in his January 2005 
Substantive Appeal.  Subsequently in March 2005, the veteran 
informed VA that he would be unable to attend a Board hearing 
because he was incarcerated.   



FINDING OF FACT

The service-connected PTSD is not shown to be productive of 
more than occupational and social impairment with mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  



CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts to the 
extent possible have been developed in regard to the 
veteran's claim, and no further assistance can be provided in 
order to comply with VA's statutory duty to assist him with 
the development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorder consistent with the veteran's 
particular circumstances of being a longtime prisoner 
incarcerated in a maximum security prison.  There is no 
indication from the record that additional medical treatment 
are available and could be obtained at the request of VA.  It 
is clear to the Board that any further effort to have the 
veteran examiner for VA purposes would be unavailing in this 
case.  

The Board is satisfied that the RO met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim in a November 2000 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
November 2002 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed November 2002 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 10 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned a 10 
percent evaluation in August 1988.  This rating has remained 
in effect since that time.

During an October 2002 VA PTSD evaluation, conducted over the 
phone because the veteran was incarcerated, he reported 
engaging in firefights with enemy combatants while serving in 
the Marines in Vietnam.  He described seeing many dead bodies 
as a result.  

The examiner noted that the veteran had been incarcerated 
since 1971.  The veteran had a significant history of alcohol 
and substance abuse.  The veteran had not consumed illegal 
drugs or alcohol since 1992.  

The veteran reported that he had worked as a barber, but in 
recent years, had been unable to sustain the pressures of 
daily functioning.  He reported having panic attacks and 
nightmares of seeing dead bodies.  He described one 
particular nightmare in which he was caught in crossfire and 
saw lots of dead people.  

The examiner noted there was no abnormality of thought 
processes.  The veteran denied having delusions, 
hallucinations, suicidal, or homicidal ideation, intent, or 
plans.  The veteran's speech was spontaneous, logical, and 
coherent.  He did not have obsessive, compulsive, or phobic 
phenomena.  Concentration and attention were within normal 
limits.  Insight was good and judgment was fair to good.  

The veteran was diagnosed with mild PTSD.  The examiner 
assigned the veteran a global assessment of functioning (GAF) 
score of 68.  

These examination findings, in the Board's opinion, do not 
support the assignment of a rating higher than the currently 
assigned 10 percent rating.  

There also are on file copies of treatment records submitted 
from the correction facility where the veteran currently 
incarcerated.  In March 2004, the veteran was seen in the 
prison medical facility for problems with deep depression and 
severe anxiety attacks.  The veteran reported that the panic 
attacks lasted for extended periods of time and were 
manifested by heart pounding, shortness of breath, chest 
constriction, fear and tension.  

The veteran also complained of sleep problems including 
trouble falling asleep and getting back to sleep after being 
awakened in the middle of the night.  The veteran reported 
that he had been depressed for years.  However, the examiner 
seemed to question whether the veteran was depressed at all.  

In this case, however, these treatment records do not serve 
to establish that the veteran was experiencing increased 
disability due to the service-connected PTSD.  

The Board is aware that in various lay statements, the 
veteran reported worsening symptoms of PTSD.  In a lay 
statement associated with his January 2005 Substantive 
Appeal, the veteran reported severe depression and panic 
attacks.  The veteran described having 5-6 panic attacks a 
day.  

The veteran also reported impaired occupational and social 
functioning.  He reported that he quit his jobs as barber and 
sewing machine operator because he was too depressed to leave 
his cell.  Further he had avoided family visits since 
December 2002.  

He described having homicidal and suicidal ideation and 
intent.  He reported committing crimes so that he could 
either be killed by the police or kill the police and 
victims.  He also reported having hallucinations about his 
time in Vietnam. 

In a March 2005 lay statement, the veteran reported being 
prescribed anti-depression medication for his PTSD symptoms.  
However, the veteran had to discontinue using the medication 
because it left him "too agitated and stressful."  

The veteran also reported having homicidal urges and intent 
to act on these urges.  The veteran described a history of 
attempting to harm his cell mates as a result of these urges.  
He also reported having difficulty sleeping and an 
exaggerated startle response to sudden noises.  

Although the veteran is competent to describe his symptoms, 
he has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to degree of impairment referable to the 
service-connected PTSD.  

Given the circumstances in this case, the Board finds that it 
must rely on the VA examination as providing the most 
reliable evidence for evaluating the severity of the service-
connected PTSD.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Given the circumstances in this case, the Board must rely in 
the VA examination report as providing the best available 
evidence for evaluating the service-connected PTSD as it 
provided a clinical history, findings, diagnosis and a GAF 
score.  

Overall, the Board finds that this medical evidence does not 
support the assignment of an evaluation in excess of 10 
percent for the service-connected PTSD.  



ORDER

An evaluation in excess of 10 percent for the service-
connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


